COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      CBS Outdoor, Inc. v. Larry E. Potter

Appellate case number:    01-11-00650-CV

Trial court case number: 2009-54488

Trial court:              270th District Court of Harris County

       It is ordered that the motion for rehearing is DENIED.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

Panel consists of: Justices Jennings, Higley, and Sharp


Date: March 5, 2013